                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MATTHEW GLENN BRYANT,                            )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )          No. 1:18-CV-117-SEP
                                                  )
 NED BOYD, U.S. Marshal for the Eastern           )
 District of Missouri, et al.,                    )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This case is before the Court on Defendants’ Joint Motion to Stay Discovery (Doc.

[144]). Although the deadline for Plaintiff Matthew Bryant’s (“Bryant”) response has not

passed, Bryant never responded to an earlier-filed Motion to Stay (Doc. [132]), and the deadline

for the completion of all discovery in this case is now imminent. Therefore, the Court will

consider this motion immediately. For the reasons below, Defendants’ Joint Motion to Stay

Discovery will be granted.

                                           Background

       Defendants are employees of the Cape Girardeau County Jail (“Jail”) in Cape Girardeau,

Missouri. Bryant alleges that Defendants denied him proper medical treatment in violation of his

civil rights while he was incarcerated in the Jail. Doc. [1]. Specifically, Bryant alleges that the

Jail’s officers and medical staff violated his Eighth and Fourteenth Amendment rights by failing

to prescribe him medically necessary medications, failing to provide adequate mental health

treatment, and failing to provide substance abuse treatment. Id. at ¶¶ 22-28.
       The Court issued an Amended Case Management Order on August 27, 2019, which gave

the parties until October 28, 2019, to complete their Rule 26(a) Initial Disclosures. Doc. [120].

Bryant has not produced his Initial Disclosures, nor has he responded to Defendants’ various

discovery requests. Defendants have filed several motions to compel Bryant to comply with his

discovery obligations. Docs. [124], [130], [136], [139]. To date, Bryant has neither complied

with Defendants’ requests nor responded to their motions to compel. Defendants Pewitt and

Earnheart have moved to dismiss this case under Rule 41(b) for Bryant’s failure to comply with

this Court’s Amended Case Management Order. Doc. [127].

       In this most recent motion to stay discovery until the Court rules on the pending motions,

Defendants again cite Bryant’s noncompliance and the adverse consequences for Defendants of

denying a stay. Doc. [144]. They also point to the practical impediments caused by the Covid-

19 pandemic as an additional rationale for a stay. Id.

                                             Discussion

       A district court’s “power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254 (1936); see

also Contracting Nw., Inc. v. City of Fredericksburg, 713 F.2d 382, 387 (8th Cir. 1983)

(addressing a stay pending arbitration and finding a district court has “the inherent power to

grant [a] stay in order to control its docket, conserve judicial resources, and provide for a just

determination of the cases pending before it”). The issuance of a stay is “an exercise of judicial

discretion . . . dependent upon the circumstances of the particular case.” Nken v. Holder, 556

U.S. 418, 433 (2009) (discussing a stay pending adjudication of the petitioner’s petition for

review of a Board of Immigration Appeals’ removal order) (internal quotation marks omitted)
(quoting Virginian Ry. Co. v. United States, 272 U.S. 658, 672-73 (1926)). The litigant seeking

the stay bears the burden of showing that the circumstances justify a stay. Id. at 433-34.

       “When determining whether to stay discovery, the Court should consider the following

factors: (1) whether there is a strong showing that a claim is unmeritorious; (2) the breadth of

discovery and burden of responding to it; and (3) the risk of unfair prejudice to the party

opposing the stay.” Benford v. Grisham, No. 1:18 CV 5 JMB, 2019 WL 1359255, at *1 (E.D.

Mo. March 26, 2019) (citing Allen v. Agreliant Genetics, LLC, 2016 WL 5416418, at * 2 (N.D.

Iowa Sept. 26, 2016)).

       The Court finds that these factors weigh in favor of a stay of discovery in this case.

Defendants’ arguments for dismissal are colorable. The breadth of discovery in this case is

substantial, and the Covid-19 pandemic will only compound the difficulty the parties have

experienced obtaining discovery. A stay will cause Bryant no unfair prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Stay Discovery (Doc. [144]) is

GRANTED.

Dated this 27th day of March, 2020.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE
